Unlawfully transporting intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for a period of one year.
The appellant was tried at a term of court which adjourned on the 16th day of November. To confer jurisdiction on this court of an appeal in a felony case in which the accused is released on bail, the record must show a recognizance entered during the term of court. See C. C. P., Arts. 818, 832, 834, and cases collated in Vernon's Tex. C. C. P., 1925, Vol. 3, p. 191, note 3. In the record before us there is no recognizance but the release of the appellant was on an appeal bond made and filed November 15th before the court adjourned. The State's motion to dismiss the appeal must be sustained. See Hale v. State,87 Tex. Crim. 119; 219 S.W. Rep. 1097; King v. State, 83 Tex. Crim. 304, and precedents collated in Vernon's C. C. P., to which reference is made above.
The appeal is dismissed.
Dismissed.
                   ON REINSTATEMENT OF APPEAL.